DETAILED ACTION
	Response to Amendment
 The amendment filed on 01/21/2021 has been entered and considered by Examiner. Claims 1 - 19 are presented for examination. This Action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US Pub. 20150326704 A1) in view of Keydlauf (US Pub. 20150208206 A1).
For claim 1, KO discloses a location based dynamic information provision system for use in a laboratory environment having plural diagnostic apparatus (a location based control system for use in an indoor environment having a plurality of electronic devices 50 (plural diagnostic apparatus); paragraphs [0083, 0084]), comprising: 
an indoor positioning system for detecting a location of the at least one operator relative to at least one of the plural diagnostic apparatus (a controller 18 (indoor positioning system) for indoor positioning for detecting a location of mobile terminal 10 corresponding to a user (operator) and a relative distance and orientation between the mobile terminal 10 and an electronic device 50; paragraphs [0087, 0090, 0091, 0095]); 
a process management platform implemented by a computer server and at least one associated database for storing an environment asset site map (a server 70 (process management 
a signaling device. associated with a respective operator within the environment and in communication with the process management platform (the mobile terminal 10 (signaling device) associated with a user in communication with the server 70; paragraph [0086]), for selectively providing operator information to the respective operator in response to a 

However, Ko fails to disclose wherein the environment is a laboratory environment; and an indoor positioning system for detecting a presence of at least one operator within the laboratory environment. 
Keydlauf discloses wherein the environment is a laboratory environment (a system 10 for indoor positioning used in a laboratory 11; paragraph [0012]); and  
an indoor positioning system for detecting a presence of at least one operator within the laboratory environment (an indoor positioning system 14 determines and identifies (detecting a presence) a location of a lab technician within the laboratory 11; paragraph [0014]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the environment and the indoor positioning system of Ko to include wherein the environment is a laboratory environment; and an indoor positioning system for detecting a presence of at least one 

For claims 2 and 12, Ko, in view of Keydlauf, discloses the system of claim 1. Ko further discloses wherein the process management platform is further for deriving the operator information from the status information for a respective diagnostic apparatus to which the respective operator is proximate and for communicating the operator information to the signaling device (the server 70 controls the display information using the map to include the identification information for a respective electronic device 50 near the user and transmits the location and identification information to the mobile terminal 10; paragraphs [0157-0160]).

For claims 3 and 13, KO, in view of KEYDLAUF, discloses the system of claim 2. KO further discloses wherein the operator information comprises at least some of the status information for the respective diagnostic apparatus to which the respective operator is proximate (the display information includes the identification information for the respective electronic device 50; paragraph [0155]).

For claims 4 and 14, KO, in view of KEYDLAUF, discloses the system of claim 2. KO further discloses wherein the operator information comprises instructions for actions the respective operator is to execute with respect to the respective diagnostic apparatus to which the respective operator is proximate (the display information includes a user interface for controlling the respective electronic device 50; paragraph [0161]).

For claims 8 and 18, KO, in view of KEYDLAUF, discloses the system of claim 1. KO further discloses wherein the signaling device is selected from the group consisting of a wirelessly communicating wristwatch, a wirelessly communicating wristband, a smartphone, and a wirelessly communicating tablet computer (the mobile terminal 10 is a smart phone; paragraph [0080]).

For claim 9, KO, in view of KEYDLAUF, discloses the system of claim 1. KO further discloses wherein the signaling device comprises a speaker (the mobile terminal 10 comprises an audio output unit 152; paragraphs [0101) & (0105]). However, in the first embodiment, KO fails to disclose wherein the operator information is an audible message. In an alternative embodiment, KO discloses wherein the operator information is an audible message (a mobile terminal 4200 comprises a speaker since it is configured to output an audio alarm; paragraph [0277]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the operator information of the first embodiment KO to include wherein the operator information is an audible message, as taught by the alternative embodiment of KO, in order to gain the advantage of providing device identification for a user with a visual impairment.

For claims 10 and 19, KO, in view of KEYDLAUF, discloses the system of claim 1. However, in the first embodiment, KO fails to disclose wherein the maximum distance of the operator proximity metrics are the same for all of the plural diagnostic apparatus. In an alternative

within range of the scanning beam, and since the scanning range is defined from the mobile terminal 10, it does not change for each electronic device 50, and the maximum distance is the same for all electronic devices 50; paragraph [0168)). It would have been obvious
to one of ordinary skill in the art at the time of the invention to modify the maximum distance of the first embodiment of KO to include wherein the maximum distance of the operator proximity metrics are the same for all of the plural diagnostic apparatus, as taught by the
alternative embodiment of KO, in order to gain the advantage of defining a desirable range of devices near the user for increased efficiency by removing detection of devices outside of a desirable range. 

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US Pub. 20150326704 A1) in view of Keydlauf (US Pub. 20150208206 A1) in further view of Schwartz et al. (US Pub. 20030095278 A1).
For claims 5 and 15, KO, as modified by Keydlauf, discloses the system of claim 1. KO further discloses an alert message (an output signal (alert message) indicating occurrence of an event; paragraph (0137]). 
However, KO, as modified by Keydlauf, fails to disclose wherein the operator information is an alert message directing the respective operator to address a functional degradation of the respective diagnostic apparatus. 


For claims 6 and 16, KO, as modified by Keydlauf, and SCHWARTZ, discloses the system of claim 5. However, in the first embodiment, KO fails to disclose wherein the alert message causes the signaling device to provide a tactile signal to the respective operator. In an alternative embodiment, KO discloses wherein the alert message causes the signaling device to provide a tactile signal to the respective operator (an alarm comprising a vibration (tactile signal) to the user; paragraph [0277]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of the first embodiment of KO to include wherein the alert message causes the signaling device to provide a tactile signal to the respective operator, as taught by the alternative embodiment of KO, in order to gain the advantage of providing an alert using different means to ensure the alert gains the attention of the operator.

	For claims 7 and 17, KO, in view of KEYDLAUF, and in further view of SCHWARTZ, discloses the system of claim 5. However, in the first embodiment, KO fails to disclose wherein .
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.
With regard to the references failing to teach every element recited in the independent claims; the Examiner respectfully disagrees with the arguments by the Applicant. Even though, the Examiner acknowledges Applicant's invention may possess some novel features, the claims are written too broad that can be read on the current cited prior art(s).  Further actions must be taken to explicitly claim those novel features of the current application.

With regards to the argument for the limitation “… for storing operator proximity metrics for defining a maximum distance from each of the plural diagnostic apparatus for a user to be determined proximate thereto …”, the Examiner asserts that Ko discloses a controller 18, indoor positioning system, for indoor positioning for detecting a location of mobile terminal 10 corresponding to a user and a relative distance and orientation between the mobile terminal 10 and an electronic device 50; since a maximum allowed distance, operator proximity metrics, 
“… the distance between the mobile terminal 10 and the electronic device 50. The controller 18 can provide a UI through which a maximum allowed distance between the mobile terminal 10 and the electronic device 50 may be set to measure the location of the electronic device 50…” [0095];
“… a map of the electronic devices 50. With a remote control application, which is used to register the locations of electronic devices 50 and control the electronic devices 50, executed in the mobile terminal 10, the user moves the mobile terminal 10 to the vicinity of an electronic device 50 located indoors as illustrated in FIG. 7. Preferably, the mobile terminal 10 moves toward the electronic device 50 so that the distance between the mobile terminal 10 and the electronic device 50 may be smaller than a predetermined maximum allowed distance. The predetermined maximum allowed distance between the mobile terminal 10 and the electronic device 50 may be set/changed by the user. For this purpose, the controller 18 can provide a UI through which the maximum allowed distance is set/changed on the display unit 15…” [0154];
“… the memory 2950 stores all of an ID of the selected specific device, location information about the selected specific device, and an allowed distance for controlling the selected specific device by mapping them to one another…” [0201].




the process management platform for determining a proximity of the at least one operator to at least one of the plural diagnostic apparatus through reference to the environment asset site map…”, the Examiner asserts that Ko discloses the server 70 determines a location and direction, proximity, of the mobile terminal 10 to an electronic device 50 using the map.
“… the distance between the mobile terminal 10 and the electronic device 50. The controller 18 can provide a UI through which a maximum allowed distance between the mobile terminal 10 and the electronic device 50 may be set to measure the location of the electronic device 50…” [0095];
“… a map of the electronic devices 50. With a remote control application, which is used to register the locations of electronic devices 50 and control the electronic devices 50, executed in the mobile terminal 10, the user moves the mobile terminal 10 to the vicinity of an electronic device 50 located indoors as illustrated in FIG. 7. Preferably, the mobile terminal 10 moves toward the electronic device 50 so that the distance between the mobile terminal 10 and the electronic device 50 may be smaller than a predetermined maximum allowed distance. The predetermined maximum allowed distance between the mobile terminal 10 and the electronic device 50 may be set/changed by the user. For this purpose, the controller 18 can provide a UI through which the maximum allowed distance is set/changed on the display unit 15…” [0154];
“… the memory 2950 stores all of an ID of the selected specific device, location information about the selected specific device, and an allowed distance for controlling the selected specific device by mapping them to one another…” [0201].
	ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS

	The arguments made by the counsel cannot take the place of evidence in the record. The Applicant representative’s arguments for the obvious reason to combine the implicit and explicit teaching of the cited reference(s) failed to provide factual support to sustain the ground of arguments. The mere statement of disagreement of the prior art made by the Applicant’s representative cannot be served as evidence for support. Please see the following case law for detail:
	In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 ARGUING AGAINST REFERENCES INDIVIDUALLY
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  and Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/PAKEE FANG/
Primary Examiner, Art Unit 2642